Martin. J.,

delivered the opinion of the court.
The plaintiff demands a sum of three hundred and odd dollars, which he alleges the defendant unjustly and incorrectly debited him with, as having been paid by him, the defendant, to Latone, for the plaintiff; the said account being balanced by said charge, while, if the charge be stricken out, as it ought to be, a balance of the same amount is due to the plaintiff
The defendant pleaded the general issue; and that he had paid the sum claimed, to Latone, agent of a house in Mexico, who having obtained a judgment there against the present plaintiff, had seized the funds due to the latter, by a house in Mexico, of which the defendant was a partner.— There was a charge in reconvention.
There was a verdict and judgment for the plaintiff and the defendant appealed after an unsuccessful attempt to obtain a new trial.
The record shows that, Cucullu, a witness for the plaintiff, proved that the account annexed to the petition, is signed by the defendant, and in the hand writing of his clerk.
Latone, a witness for the defendant, deposed that he was the agent of Serna: and in the year 1814, the plaintiff was *326indebted, to the latter, in the sum of eight hundred dollars, which sum was paid by the house in Mexico, referred to in the petition, who were indebted to the plaintiff. This was in the year 1814.
A copartner has no interest in a note given to his partner not for the benefit of the firm and which is not endorsed to him.
Payment by a portWalUciaimSUFn compensation between one partner and the person for whom it was made
It was proven the defendant became a partner of that house in 1815.
The plea of reconvention was on a note payable to an individual, of whom the defendant avers himself to be, and is proved to be in partnership. But it is not made payable , ' ...... . r . . . , to the hrm, but to an individual member of it, and is not endorsed.
. It appears to us, the jury did not err. It is not shewn the defendant was a member of the house who made the payment at the period it was made. Had it been proved he -was partner at that time, the charge would not support an ... , , , item of set on or compensation, in an, account current between one partner and the person for whom it was made.
It is, therefore, ordered, adjudged and decreed, that the judgment of the Parish court be-affirmed with costs,